 

Exhibit 10.1

 

THIS SOFTWARE LICENSE AGREEMENT made the 26th day of February 2019.

 

B E T W E E N:

 

NOVO INTEGRATED SCIENCES INC., a corporation incorporated under the laws of the
State of Nevada;

 

(“Parent”)

 

-and-

 

NOVO HEALTHNET LIMITED, a wholly owned Canadian subsidiary of the Parent;

 

(“Purchaser”)

 

- and -

 

CLOUD DX INC., a corporation incorporated under the laws of the State of
Delaware;

 

(“Seller”)

 

BACKGROUND:

 

1. Seller owns all rights, title and interest to the Software; and     2. Seller
has the exclusive right to License the Software worldwide into all industry
sectors; and     3. Seller wishes to sell, and Purchaser wishes to buy, a fully
paid up, perpetual license to use the Seller’s Software in accordance with the
terms set forth herein;     4. Seller wishes to sell, and Purchaser wishes to
buy, 4,000 fully functional Pulsewave PAD 1A USB Blood Pressure Monitor Devices
bundled with the perpetual license mentioned in point 3 above.

 

NOW THEREFORE in consideration of the background and the mutual covenants
contained herein and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Parties agree as follows:

 

Article 1
INTERPRETATION

 

1.1 Definitions

 

Whenever used in this Agreement, unless there is something in the subject matter
or context inconsistent therewith, the following words and terms shall have the
meaning ascribed to them in this Section 1.1:

 



 

 

 

  (a) “Agreement” means this Software License Agreement, all Schedules hereto
and all and any other instruments supplemental hereto or in amendment or
confirmation hereof; the words “hereof”, “hereto” and “hereunder” and similar
expressions refer to this Agreement and not to any particular article or
section; the word “Article” or “Section” refers to the specified article or
section of this Agreement;         (b) “Business Day” means any day, other than
a Saturday, Sunday, statutory or civic holiday in New York, NY;         (c)
“Confidential Information” of a Party means all data and information relating to
the business and management of such Party which, when disclosed to the other
Party, is reasonably designated as confidential, provided, however, that
Confidential Information shall not include any data or information which:

 

  (i) is or becomes publicly available through no fault of the other Party;    
    (ii) is already in the rightful possession of the other Party prior to its
receipt from the Party         (iii) is independently developed by the other
Party without knowledge or use of or reference to the Confidential Information
of the Party;         (iv) is rightfully obtained by the other Party from a
third party not in violation of any confidentiality obligation of such third
party;         (v) is disclosed with the written consent of the Party whose
information it is; or         (vi) is disclosed pursuant to court order or other
legal compulsion;

 

  (d) “Closing” means the date of execution by all parties and the subsequent
filing of the Agreement with the SEC.         (e) “Documentation” means any and
all interpretative comments therein and all information in documentary form used
or useful in or relating to the design, use, sale, maintenance or marketing of
the Licensed Software and associated Bundled Pulsewave Devices including, but
not limited to, systems manuals, program manuals, test and diagnostic
information, maintenance information, program listings, flow charts, drawings,
application manuals, user manuals and operating procedures including the
documentation identified in Schedule A;         (f) “Group” in relation to a
company, its majority-owned subsidiaries, holding companies, divisions and
affiliates;         (g) “Including” means “including without limitation” and is
not to be construed to limit any general statement which it follows to the
specific or similar items or matters immediately following it;         (h)
“Intellectual Property” includes any proprietary right provided under

 

  (i) patent law,         (ii) copyright law,

 

 

 

 

  (iii) trademark law,         (iv) design patent or industrial design law,    
    (v) internet domain names,         (vi) any other statutory provision or
common law principle applicable to the Licensed Software and Bundled Pulsewave
Devices which may provide a right in either:

 

  (A) ideas, formulae, algorithms, concepts, inventions or know-how generally
including trade secret law, or         (B) the expression of such ideas,
formulae, algorithms, concepts, invention or know-how;

 

  (i) “Licensed Software” means the software product licensed by Purchaser as
specified on Schedule “A”;         (j) “Bundled Pulsewave Devices” means the
Pulsewave Devices that were sold to the Purchaser to be used with the Licensed
Software as specified in Schedule “A”.         (k) “Parties” means Seller,
Purchaser and Parent, collectively, and “Party” means any one of them;        
(l) “Person” includes an individual, corporation, partnership, joint venture,
trust, unincorporated organization, or any agency or instrumentality thereof or
any other juridical entity;         (m) “Purchase Price” means the purchase
price to be paid by the Purchaser to Seller for the Licensed Software and
Bundled Pulsewave Devices as defined in Schedule “B”.         (n) “Physiotherapy
Clinics” means any clinic that offers para-medical services focused on physical
therapy, orthotics, chiropractic, nutrition, massage, wellness, esthetic &
cosmetic services (e.g. “botox”, “restylane”) and related non-medical services,
sometimes called “multi-disciplinary clinics”. This definition excludes
pharmacies and services offered by licensed medical professionals including
medical doctors (MD/PhD), nurses, nurse practitioners, physician assistants,
licensed practical nurses and staff that deliver medical care.         (o)
“Exclusivity Conditions” means the conditions as specified in Schedule “C”.    
    (p) “Additional Services & Privileges” means the additional services &
privileges that are provided by CDX on a “for fee” basis or “no fee” basis as
specified in schedule “D”         (q) “CTG Carve Out” means that Physiotherapy
Clinics owned and operated by Closing The Gap Healthcare Inc. (CTG) are excluded
from the exclusive rights granted and marketplace that is assigned to the
Purchaser by this Agreement. (CTG currently owns and operates 11 Physiotherapy
Clinics in Canada).

 

1.2 Extended Meanings

 

Words expressed in the singular include the plural and vice versa and words in
one gender include all genders.

 



 

 

 

1.3 Entire Agreement

 

This Agreement, including Schedules “A/B/C/D” hereto, together with the
agreements and other documents to be delivered pursuant hereto, constitute the
entire agreement between the Parties pertaining to the subject matter hereof and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties and there are no warranties,
representations or other agreements between the Parties in connection with the
subject matter hereof except as specifically set forth herein and therein. The
execution of this Agreement has not been induced by, nor do either of the
Parties regard as material any representation not made expressly herein. No
supplement, modification or waiver or termination of this Agreement shall be
binding unless executed in writing by the Party to be bound thereby. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision (whether or not similar) nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.

 

1.4 Headings

 

The division of this Agreement into Articles, Sections, Subsections and
Schedules and the insertion of headings are for convenience of reference only
and shall not affect the construction of interpretation of this Agreement. The
Article, Section, Subsection and Schedule headings in this Agreement are not
intended to be full or precise descriptions of the text to which they refer and
shall not be considered part of this Agreement.

 

1.5 Schedules

 

The following Schedules form part of this Agreement:

 

  Schedule “A” - Description and Use of Licensed Software & Bundled Pulsewave
Devices         Schedule “B” - Description of Payment of Purchase Price        
Schedule “C”- Description of Exclusivity Conditions         Schedule “D”-
Description of Additional Services & Privileges

 

Article 2

PURCHASE AND SALE OF PERPETUAL SOFTWARE LICENSE & BUNDLED PULSEWAVE DEVICES

 

2.1 Software License & Bundled Pulsewave Devices

 

Seller hereby grants to Purchaser and its Group a fully paid up, perpetual,
conditionally exclusive licence (Except for the CTG carve out as specified in
section 1.1 (o)) to use the Licensed Software with the Bundled Pulsewave Devices
in the form and with the conditions outlined in detail in Schedule “A/C/D” in
the Physical Therapy Clinic marketplace in North America, for the Purchase Price
and Purchaser accepts such license on the terms set out herein. .

 

2.2 No Sale of Intellectual Property

 

The grant of a licence to use the Licensed Software, as set forth herein, shall
not in any way be construed to (i) effect any sale to Purchaser of any of the
Seller’s proprietary technology or (ii) grant Purchaser any rights in, or to,
any Intellectual Property Rights of the Seller other than in accordance with
this Agreement.

 



 

 

 

Article 3

CONSIDERATION FOR PURCHASED LICENSE & BUNDLED PULSEWAVE DEVICES

 

3.1 Purchase Price

 

The purchase price (the “Purchase Price”) payable by the Purchaser to Seller for
the Software License shall be in the form outlined in detail in Schedule “B”.

 

Article 4

REPRESENTATIONS AND WARRANTIES

 

4.1 Representations and Warranties of Seller

 

Seller represents and warrants to Purchaser (and acknowledges that Purchaser is
relying thereon) that:

 

  (a) Seller Capacity to Own Assets – Seller has all necessary corporate power,
authority and capacity to own its property and assets (including the Licensed
Software).         (b) Due Authorization – Seller has all necessary corporate
power and authority to enter into this Agreement and to carry out its
obligations hereunder; the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder have been duly
authorized by all necessary corporate action on the part of Seller.         (c)
Enforceability of Obligations - This Agreement constitutes a valid and binding
obligation of Seller enforceable against it in accordance with its terms,
provided that enforcement may be limited by bankruptcy, insolvency, liquidation,
reorganization, reconstruction and other similar laws generally affecting
enforceability of creditors’ rights and that equitable remedies such as specific
performance and injunction are in the discretion of the court from which they
are sought.         (d) Absence of Conflicting Agreements – Seller is not party
to, bound or affected by or subject to any indenture, mortgage, lease,
agreement, instrument, charter or by-law provision, statute, regulation, order,
judgment, decree or law which would be violated, contravened, breached by, or
under which default would occur as a result of, the execution and delivery of
this Agreement or the consummation of any of the transactions provided for
herein other than with respect to certain third party consents which are to be
obtained as contemplated hereunder and the CTG Carve Out as defined above in
this agreement.         (e) Schedules- Schedule “A” includes an accurate and
comprehensive description of the Licensed Software & Bundled Pulsewave Devices.
Schedule “B” contains a complete and accurate description of the Purchase Price.
Schedule “C”- contains a description of Conditional Exclusivity Conditions.
Schedule “D”- contains a description of Additional Services & Privileges
provided by CDX to the Purchaser.         (f) Intellectual Property - The Seller
is the sole legal and beneficial owner of the Intellectual Property and holds
its interest in the Intellectual Property free and clear of all encumbrances
whatsoever.         (g) Maintenance of Intellectual Property - Seller has dealt
with the Intellectual Property in the Licensed Software in such manner as to
preserve its rights therein including the use of proper notices indicating
ownership of and/or rights to use the Intellectual Property, to the extent
reasonably necessary for the protection of the Intellectual Property, and the
prevention of any disclosure to the public of any of the confidential
information of each which would impair Seller’s rights therein;

 



 

 

 

  (h) Standards - Seller used consistent and reasonable commercial standards of
quality in their creation and development of the Licensed Software. Seller
complied in all material respects with all applicable laws and regulations of
Canada in the development of the Licensed Software.         (i) Documentation –
Seller will deliver to Purchaser all Documentation pertaining to the Licensed
Software & Bundled Pulsewave Devices that it generally provides to other
customers, including any copies of documentation held by companies that
developed the Licensed Software; provided that the Documentation will not
include any source code or other trade secrets of Seller.         (j) Third
Party Claims - Seller represents and warrants, and to the best of their
knowledge, no claim has been made that the use of any of the Intellectual
Property does or may violate the rights of any Person;         (k) Right to
License – Seller is the absolute beneficial owner of the Licensed Software and
has the absolute right and ability to license the Licensed Software.         (l)
No Litigation - Seller represents and warrants, there is no suit, action,
litigation, arbitration proceeding or governmental proceeding, including appeals
and applications for review, in progress, pending or to the best of Seller’s
knowledge, threatened against or relating to Seller or affecting the Licensed
Software which if determined adversely to Seller might materially and adversely
affect the Licensed Software and, to the best of Seller’s knowledge, there is
not presently outstanding against Seller any judgment, decree, injunction, rule
or order of any court, governmental department, commission, agency,
instrumentality or arbitrator relating to or affecting the Licensed Software.

 

4.2 Representations and Warranties of Purchaser and Parent

 

Purchaser and Parent hereby represents and warrants to Seller (and acknowledges
that the Seller is relying thereon) that:

 

  (a) Organization and Good Standing – Purchaser and Parent are corporations
duly organized, validly existing and in good standing under the laws of their
jurisdiction of incorporation.         (b) Due Authorization – Purchaser and
Parent have all necessary corporate power and authority to enter into this
Agreement and to carry out their obligations hereunder; the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereunder have been duly authorized by all necessary corporate action on the
part of Purchaser and Parent.         (c) Enforceability of Obligations - This
Agreement constitutes a valid and binding obligation of Purchaser and Parent
enforceable against it in accordance with its terms provided that enforcement
may be limited by bankruptcy, insolvency, liquidation, reorganization,
reconstruction and other similar laws generally affecting enforceability of
creditor’s rights and that equitable remedies such as specific performance and
injunction are in the discretion of the court from which they are sought.

 



 

 

 

4.3 Investment Representations.

 

  (a) Investment Purpose. As of the Closing Date, Cloud Dx Inc. understands and
agrees that the consummation of the exchange of the issuance of the Parent
Shares, as contemplated hereby, constitutes the offer and sale of securities
under the Securities Act and applicable state statutes and that the Parent
Shares are being acquired for Cloud Dx Inc.’s own account and not with a present
view towards the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration under the Securities Act.         (b)
Investor Status. Cloud Dx Inc. is (i) an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D (an “Accredited Investor”), and/or (ii)
an exempt investor in accordance with the provisions of Regulation S promulgated
under the Securities Act. Cloud Dx Inc. has been furnished with all documents
and materials relating to the business, finances and operations of both the
Parent and NHL, and NHL’s subsidiaries and information that such Cloud Dx Inc.
has requested and deemed material to making an informed decision regarding this
Agreement and the underlying transactions.         (c) Reliance on Exemptions.
Cloud Dx Inc. understands that the Parent Shares are being offered and sold to
Cloud Dx Inc. in reliance upon specific exemptions from the registration
requirements of United States federal and state securities Laws and that the
Parent and NHL are relying upon the truth and accuracy of, and Cloud Dx Inc.’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Cloud Dx Inc. set forth herein in order to determine the
availability of such exemptions and the eligibility of Cloud Dx Inc. to acquire
the Parent Shares.         (d) Information. Cloud Dx Inc., and its advisors, if
any, have been furnished with all materials relating to the business, finances
and operations of the Buyer and materials relating to the offer and sale of the
Parent Shares which have been requested by Cloud Dx Inc. Cloud Dx Inc. and its
advisors, if any, have been afforded the opportunity to ask questions of the
Buyer. Cloud Dx Inc. and its advisors understand that their investment in the
Parent Shares involves a significant degree of risk. Cloud Dx Inc. and its
advisors are not aware of any facts that may constitute a breach of any of the
Buyer’s representations and warranties made herein.         (e) Governmental
Review. Cloud Dx Inc. and its advisors understand that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Parent Shares.         (f)
Transfer or Resale. Cloud Dx Inc. understands that upon issuance of the Parent
Shares (i)the sale or re-sale of the Parent Shares has not been and is not being
registered under the Securities Act or any applicable state securities Laws, and
the Parent Shares may not be transferred unless (a) the Parent Shares are sold
pursuant to an effective registration statement under the Securities Act, (b)
Cloud Dx Inc. has delivered to the Parent, at the cost of Cloud Dx Inc., an
opinion of counsel that shall be in form, substance and scope customary for
opinions of counsel in comparable transactions to the effect that the Parent
Shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration, which opinion shall be accepted by the Parent,
(c) the Parent Shares are sold or transferred to an “affiliate” (as defined in
Rule 144 promulgated under the Securities Act (or a successor rule) (“Rule
144”)) of Cloud Dx Inc. who agree to sell or otherwise transfer the Parent
Shares only in accordance with this Section 3.18 and who is an Accredited
Investor, (d) the Parent Shares are sold pursuant to Rule 144, or (e) the Parent
Shares are sold pursuant to Regulation S under the Securities Act (or a
successor rule) (“Regulation S”), and Cloud Dx Inc. shall have delivered to the
Parent, at the cost of Cloud Dx Inc., an opinion of counsel that shall be in
form, substance and scope customary for opinions of counsel in corporate
transactions, which opinion shall be accepted by the Parent; (ii) any sale of
such Parent Shares made in reliance on Rule 144 may be made only in accordance
with the terms of said Rule and further, if said Rule is not applicable, any
re-sale of such Parent Shares under circumstances in which the seller (or the
person through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) neither the Parent or NHL nor any other person is under
any obligation to register such Parent Shares under the Securities Act or any
state securities Laws or to comply with the terms and conditions of any
exemption thereunder (in each case). Notwithstanding the foregoing or anything
else contained herein to the contrary, the Parent Shares may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.

 



 

 

 

  (g) Legends. Cloud Dx Inc. understand that the Parent Shares issued, until
such time as the Parent Shares have been registered under the Securities Act, or
may be sold pursuant to Rule 144 or Regulation S without any restriction as to
the number of securities as of a particular date that can then be immediately
sold, the Parent Shares may bear a standard Rule 144 legend and a stop-transfer
order may be placed against transfer of the certificates for such Parent Shares.
        (h) Removal. The legend(s) referenced in Section 3.18(g) shall be
removed and the Parent shall issue a certificate without such legend to the
holder of any Parent Shares upon which it is stamped, if, unless otherwise
required by applicable state securities Laws, (a) the Parent Shares are
registered for sale under an effective registration statement filed under the
Securities Act, or otherwise may be sold pursuant to Rule 144 or Regulation S
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, or (b) such holder provides the Parent with
an opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Parent Shares may be made without registration under the Securities Act,
which opinion shall be accepted by the Parent so that the sale or transfer is
affected. Cloud Dx Inc. agrees to sell all Parent Shares, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with SEC regulations.

 

4.4 Non-Waiver

 

No investigations made by or on behalf of either Party at any time shall have
the effect of waiving, diminishing the scope of or otherwise affecting any
representation or warranty made by the other Party herein or pursuant hereto. No
waiver by either Party of any condition, in whole or in part, shall operate as a
waiver of any other condition.

 

4.5 Nature and Survival of Representations and Warranties

 

All statements contained in any certificate or other instrument delivered by or
on behalf of a Party pursuant to or in connection with the transactions
contemplated by this Agreement shall be deemed to be made by such Party
hereunder. All representations, warranties, covenants and agreements herein
contained on the part of each of the Parties shall survive the transfer of title
to the Licensed Software and the payment of the consideration therefor until the
date that is 18 months after the closing of the transactions contemplated by
this Agreement.

 



 

 

 

Article 5

OTHER COVENANTS OF THE PARTIES

 

5.1 Confidentiality

 

The Purchaser covenants and agrees that it shall not ever directly or indirectly
use or divulge to any other Person any information that is confidential or
proprietary information relating to or forming part of the Licensed Software,
including any Intellectual Property therein. Seller shall at all times take such
steps as reasonably may be necessary to ensure that their directors, officers,
employees and agents retain the confidentiality of all such confidential or
proprietary information.

 

Article 6

INDEMNIFICATION; LIMITATION OF LIABILITY

 

6.1 Indemnification for Breaches of Covenants, Representations and Warranties

 

Seller covenants and agrees with Purchaser and Parent to indemnify and save
harmless Purchaser and Parent from and against any third party claims, demands,
actions, causes of action, damage, loss, costs, liability or expense
(hereinafter in this Article Six called “Claims”) which may be made or brought
against Purchaser and/or which it may suffer or incur as a result of, in respect
of, or arising out of any non-fulfillment of any covenant or agreement on the
part of Seller under this Agreement or any document, agreement or instrument
delivered pursuant hereto or any incorrectness in or breach of any
representation or warranty of Seller contained herein. The foregoing obligation
of indemnification in respect of such Claims shall be subject to the requirement
that the Seller shall, in respect of any Claim made by any third party, have the
right, but not the obligation, in its sole expense to resist, defend and
compromise such claim provided it does so diligently and reasonably throughout
the period while such Claim exists; otherwise the Purchaser and Parent shall
have the right to resist, defend and compromise such Claim at the sole expense
of Seller. Regardless of the Party who defends against any such Claim, the other
Party agrees to cooperate in good faith with the defending Party.

 

6.2 Limitation of Liability

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL SELLER BE
LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL, COVER, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO LOST DATA OR LOST PROFITS,
HOWEVER ARISING, WHETHER BASED IN CONTRACT, TORT, OR ANY LEGAL THEORY, EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE FOREGOING LIMITATIONS SHALL NOT
APPLY TO CLAIMS FOR BODILY INJURY OR DEATH OR DAMAGE TO REAL OR TANGIBLE
PROPERTY DIRECTLY CAUSED BY SELLER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IN
ANY CASE, SELLER’S ENTIRE LIABILITY UNDER ANY PROVISION OF THIS AGREEMENT SHALL
BE LIMITED TO THE AMOUNT ACTUALLY PAID BY PURCHASER FOR THE LICENSE TO THE
SOFTWARE DURING THE SIX MONTH PERIOD PRECEDING SUCH CLAIM.

 

Article 7
GENERAL

 

7.1 Limited Warranty

 

Notwithstanding the Limited Warranties included with each device sold by the
Seller to the Purchaser under this Agreement, any Pulsewave PAD-1A device found
to be defective within 30 days of activation by an end user during the first 24
months of this agreement can be exchanged for a fully functional equivalent
Pulsewave device at no cost to the Purchaser.

 



 

 

 

7.2 Expenses

 

Each Party represents and warrants to the other Party that the other Party will
not be liable for any brokerage commission, finder’s fee or other like payment
in connection with the transactions contemplated hereby because of any action
taken by, or agreement or understanding reached by, that Party. Each Party shall
be responsible for its own costs and expenses (including, without limitation,
the fees and disbursements of legal counsel) incurred in connection with this
Agreement and the transactions contemplated hereby.

 

7.3 Time

 

Time shall be of the essence hereof.

 

7.4 Notices

 

Any notice, demand or other communication required or permitted to be given or
made hereunder or for the purposes hereof (hereinafter in this Section 7.4
called a “Notice”) to any Party shall be in writing and shall be sufficiently
given / made if:

 

  (a) Delivered in person during normal business hours on a Business Day and
left with a receptionist or other responsible employee of the relevant party at
the applicable address set forth below;         (b) Sent by prepaid first-class
mail; or         (c) Sent by any electronic means of sending messages, including
facsimile transmission, which produces a paper record (“Electronic
Transmission”) during normal business hours on a Business Day;

 

In the case of a notice to Seller, address to:

 

  Cloud DX Inc., -and/or-   100 - 72 Victoria Street South 20 Jay Street, #834  
Kitchener, ON N2G 4Y9, Canada Brooklyn NY, 11201   Email – ceo@clouddx.com  

 

And in the case of a notice to Purchaser, addressed to it at:

 

Novo Healthnet Limited

119 Westcreek Drive, Suite 1

Woodbridge, ON L4L 9N6

Email - pdalcourt@novohealthnet.com

 

Novo Integrated Sciences Inc.

 

Attn: Chris David, President

11120 NE 2nd St., Suite 200

Bellevue, WA 98004

 

Email: cdavid@novointegrated.com

 



 

 

 

Each notice sent in accordance with this section shall be deemed to have been
received:

 

  (i) On the third Business Day after it was mailed (excluding each Business day
during which there existed a general interruption of postal services due to
strike, lockout or other cause); or         (ii) On the same day that it was
delivered in person or sent by Electronic Transmission, or at the start of
business on the first Business Day thereafter if the day on which it was sent by
Electronic Transmission was not a Business Day.

 

Any Party may change its address for notice by giving notice to the other
Parties (as provided in this section).

 

7.5 Assignment

 

No Party shall assign its rights under this Agreement without the prior written
consent of the other Party.

 

7.6 Binding on Successors

 

This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.

 

7.7 Waiver

 

Any waiver of, or consent to depart from, the requirements of any provision of
this Agreement shall be effective only if it is in writing and signed by the
Party giving it, and only in the specific instance and for the specific purpose
for which it has been given. No failure on the part of any Party to exercise,
and no delay in exercising any right under this Agreement shall operate as a
waiver of such right. No single or partial exercise of any such right shall
preclude any other or further exercise of such right or the exercise of any
other right.

 

7.8 Invalidity

 

If any of the provisions contained in this Agreement is found by a court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality or enforceability of the remaining provisions contained
herein shall not be in any way affected or impaired thereby.

 

7.9 Further Assurances

 

Each Party shall do such acts and shall execute such further documents,
conveyances, deeds, assignments, transfers and the like as may be reasonably
required, and will cause the doing of such acts and will cause the execution of
such further documents as are within its power as any other Party may in writing
at any time and from time to time reasonably request be done and or executed, in
order to give full effect to the provisions of this Agreement.

 

7.10 Survival

 

The provisions of Article 4, Article 5, Article 6, and Article 7 shall remain in
force and effect after the termination hereof, until the date that is 36 months
after such termination.

 



 

 

 

7.11 Independent Legal Advice

 

The Parties hereby acknowledge that each has been advised to seek independent
legal counsel in respect of the Agreement and the matters contemplated herein.
To the extent that a Party declines to receive independent legal counsel in
respect of the agreement, that Party waives the right, should a dispute later
develop, to rely on its lack of independent legal counsel to avoid its
obligations, to seek indulgences from the other Parties or to otherwise attack
the integrity of the agreement and the provisions thereof, in whole or in part.

 

7.12 Venue

 

The Parties agree that the venue for all disputes arising under this agreement
or relating hereto shall be the federal and state courts of the State of
Delaware, United States of America. Each Party agrees to the jurisdiction of
such courts for all disputes between the Parties relating to this Agreement.

 

7.13 Counterparts and Facsimile

 

This agreement may be executed by the Parties in one or more counterparts by
original or facsimile signature or by electronic transmission or pdf, each of
which when so executed and delivered shall be an original and such counterparts
shall together constitute one and the same instrument.

 

[Signature page follows]

 

 

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF the Parties have duly executed this Agreement.

 

 

Seller

CLOUD DX, INC.

        By: /s/ Robert Kaul   Name: Robert Kaul   Title: CEO

 

 

Purchaser

NOVO HEALTHNET LIMITED.

        By: /s/ Robert Mattacchione   Name: Robert Mattacchione   Title:
CHAIRMAN

 

 

Parent

Novo Integrated Sciences Inc.

      By: /s/ Robert Mattacchione   Name: Robert Mattacchione   Title: CEO

 

 

 

 

SCHEDULE “A”

DESCRIPTION OF & THE RIGHT TO USE THE LICENSED SOFTWARE & BUNDLED PULSEWAVE
DEVICES

 

1)Licensed Software Products

 

The Licensed Software Products consist of the following CLOUD DX software
products, which represent the current production releases:

 

a.Cloud DX Connected Health web portal for Clinical users     b.Cloud DX
Connected Health Mobile app     c.Cloud DX Connected Health Windows app    
d.Cloud DX Connected Health MacOS app

 

2)Bundled Pulsewave Devices: An initial Pulsewave PAD-1A USB Blood Pressure
Device inventory of 4,000 units is included in the upfront fee     3)The PAD-1A
devices shall be stored at the Purchaser’s expense in a climate controlled, ISO
certified warehouse rented to the Purchaser by the Seller, and shipped at the
Purchaser’s expense upon delivery of written shipping instructions, as per the
Sellers standard shipping & handling terms.     4)Right to Use:

 

a.Purchaser hereby licenses the right to use and sub-license the Licensed
Software Products and resell the Bundled Pulsewave Devices mentioned above
subject to the following conditions:

 

(I)Internally within their corporate operations, and the operations of their
majority-owned subsidiaries, divisions and affiliates throughout the world.    
(II)Externally (by way of sub-licence or otherwise) as part of the services
offered by the Purchaser and/or any one or more of its majority-owned
subsidiaries, divisions and affiliates to its and/or their customers, clients
and franchisees in accordance with the terms and conditions in this Agreement.
    (III)The Seller specifically reserves any and all rights to the Licensed
Products, and this agreement contains no rights whatsoever to any Intellectual
Property of the Licensed Products or the Bundled Pulsewave Devices.

 

 

 

 

SCHEDULE “B”

 

PAYMENT OF PURCHASE PRICE

 

Payment Terms: The total Purchase Price of the perpetual license including an
initial Bundled Pulsewave Device stocking order as described in Schedule “A”
point (d) and the Additional Services & Privileges as described in Schedule “D”
is $1,250,000.00 CAD which shall be paid to the Seller upon the following terms:

 



  1. Upon closing - $1,000,000 CAD shall be paid in the form of common shares in
Novo Integrated Sciences Inc. (the “Payment Shares”) having a par value of
$0.001.           The number of shares paid to Cloud DX, Inc. will equal
$1,000,000 CAD, converted to US dollars (USD) based on X-rates.com exchange rate
on the day prior to the closing date, divided by the average closing price of
Novo Integrated Sciences Inc. shares over the 10 business days preceding the
closing date.       2.Cash component of $250,000 CAD shall be invoiced to the
Purchaser by the Seller based on the following deliverables, and paid on the
following schedule:

 



Cloud DX deliverable 

Novo payment

(terms: Net 15)

      Heart Friendly Program launches in Clinic #1  $50,000CAD       
Novo-branded Android app delivered as APK file  $35,000CAD        Novo-branded
Clinical portal website delivered  $35,000CAD        Pulsewave PAD-1A devices –
1st delivery  $20,000CAD        Marketing services / materials delivered 
$25,000CAD        Cloud DX hires dedicated Novo support FTE  $85,000CAD



 

Payments to the Seller shall be made by wire transfer to the following account:

 

Cloud DX, Inc.

20 Jay Street, #834 Brooklyn NY, 11201

Bank Name: Santander Bank

Bank Address: 40 Washington Street, Brooklyn NY, 11201

Account name: Cloud DX, Inc.

Account number: 2771788527

Routing number: 231372691

SWIFT number (if needed) - SVRNUS33

 



 

 

 

SCHEDULE “C”

 

CONDITIONAL EXCLUSIVITY CONDITIONS

 

Licensed Software Exclusivity Conditions

 

  ● Perpetual license – With 5-year Conditional Exclusivity based on the
following criteria:

 

  a. Year 1 - The Purchaser shall have the right to sell and market the Licensed
Software exclusively to “Physical Therapy Clinics” as defined in Section 1.1
(m), in Canada and the United States of America, for the first 5 years after the
execution date of the agreement, with the exception of Clinics operated by
Closing the Gap Healthcare.         b. During the 5 year initial period, Novo is
expected to sell a minimum of 4,000 Pulsewave devices, and sell a minimum of 200
Franchises;         c. In Year 6 and beyond, additional 1-year periods of
conditional exclusivity shall be granted provided that Novo sales in the
preceding 12 months are equal to total sales achieved in Year 5.         d. If
the minimums in section (b) above are not met, continued Exclusivity will
require the payment of an additional fee, to be negotiated in good faith between
the parties.         e. 2-Way Exclusivity – Novo agrees not to replace the
Licensed Software and Pulsewave Devices or offer a competitive offering as long
as they are representing the CDX product line.

 

 

 

 

SCHEDULE “D”

 

ADDITIONAL SERVICES & PRIVILEGES

 

Additional Services & Privileges

 

  1. Cloud DX will pay to white label the mobile apps and the Clinician website
portal as part of the upfront fee. This project will be described in a separate
Statement of Work negotiated between the parties in good faith, including the
scope and specifications for the addition of the Purchasers brand images, colors
and logos to the Licensed Software.         2. Cloud DX will offer a dedicated
support person for a minimum of 1 year, M-F, business hours – as part of the
upfront license fee. This person will be employed by Cloud DX, starting on a
mutually agreed date, and will be responsible for deliverables agreed upon
between Cloud DX and the Purchaser. Subject to that agreement, the Purchaser may
offer certain incentives based on this Cloud DX employee meeting agreed upon
deliverables.         3. Cloud DX will provide mutually agreed upon marketing
collateral to a total value of $10,000 as part of the upfront fee         4.
Cloud DX will provide up to 100 hours per year of graphic design time for 1 year
as part of the upfront fee         5. Cloud DX will allow Novo to purchase an
additional 2,000 Pulsewave PAD-1A blood pressure cuffs at a cost of C$64.00
CAD/unit, subject to availability.         6. Cloud DX will allow Novo to
purchase other/additional Cloud DX devices (scales, oximeters, thermometers,
Pulsewave BT adapters) at the Seller’s full landed cost +15% for the duration of
the exclusivity period.         7. The Parties agree that Cloud DX services in
addition to the Licensed Products & Bundled Pulsewave Devices, including but not
limited to customization, localization, installation, hardware configuration,
second level technical support, hosting services and any other implementation or
delivery service requested of the Seller by the Purchaser shall be quoted and
invoiced as a separate service, not covered by this Software License Agreement.
        8. The first year of hosting is included in the upfront license fee,    
    9. The costs for hosting during years 2 through 5 will be billed to the
Purchaser as follows:

 

  (i) For every user activated on the system, Cloud DX will bill $3.00 per
month.   (ii) Hosting costs will be invoiced to the Purchaser 30 days after the
end of each calendar quarter   (iii) Total hosting costs will be capped at
$6,250.00 per quarter   (iv) Once the maximum hosting cost is reached, if the
Purchaser agrees to pay that cost in a lump sum, Cloud DX will reduce the total
by 12%, for an annual cost of $22,000.

 

  10. Notwithstanding #6 above, Cloud DX will guarantee most-favoured-customer
prices on all Cloud DX devices and services based on similar quantities and
products, as long as the Purchaser is under license.         11. The cost of
ISO-approved storage for the Pulsewave PAD 1A devices at 100 – 72 Victoria
Street S, Kitchener, ON is included for a period of twelve (12) months from the
closing date of this Agreement. Additional storage, if required, shall be
charged at $300 CAD per month and invoiced to the Purchaser on Net 30 terms.    
    12. Cloud DX will allow Novo to design additions to device packaging stating
that devices are distributed by Novo, so long as these additions meet medical
device regulations (listing Cloud DX as manufacturer and Novo as licensee).    
    13. Cloud DX will allow Novo to offer turnkey versions of Cloud DX powered
programs (including but not limited to Weight Loss management, Hypertension
Management and Stress Management) to their Franchisees under a separate
Statement of Work for each program. That Statement of Work will describe the
program deliverables, costs and revenue sharing between Novo and Cloud DX.      
  14. Notwithstanding Schedule A, 4(a)(III), any such versions of Cloud DX
powered programs, including but not restricted to Novo-branded versions Weight
Management, Hypertension Management, or other wellness programs customized for
Novo using the Licensed Products shall constitute Intellectual Property of Novo
and shall be a permitted use under this License.         15. Cloud DX will allow
Novo to own the trademarks to their versions to any such jointly marketed
products, so long as all medical device regulations including FDA and Health
Canada regulations are met and all Novo marketing materials mention Cloud DX as
the manufacturer/developer of the underlying technology as required by law.

 





 

 

 